UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7180


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAYMOND DONALD CURRY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:04-cr-00045-JPB-1)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Christopher Crockett, Assistant Federal Public Defender,
Martinsburg, West Virginia, for Appellant.         Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Raymond Donald Curry appeals a district court’s order

granting in part and denying in part his motion for a sentence

reduction under 18 U.S.C. § 3582(c) (2006) based on the crack

cocaine amendments to the Sentencing Guidelines.                    The district

court reduced Curry’s sentence to the minimum of the amended

Guidelines range.         Curry asserts that the district court erred

in failing to further reduce his sentence.             Curry’s argument is

foreclosed by this court’s decision in United States v. Dunphy,

551   F.3d   247   (4th    Cir.    2009).    Accordingly,      we    affirm   the

district court’s order.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court    and   argument   would    not     aid   the

decisional process.

                                                                        AFFIRMED




                                        2